 1
                                                           HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9   HT-SEATTLE OWNER, LLC,                             Case No. 2:21-cv-00048-BJR
10                                     Plaintiff,       STIPULATED MOTION AND
                                                        ORDER REGARDING BRIEFING
11             v.                                       SCHEDULE FOR RESPONSE AND
                                                        REPLY TO PLAINTIFF’S RULE 59(e)
12   AMERICAN GUARANTEE AND                             MOTION TO ALTER OR AMEND
     LIABILITY INSURANCE COMPANY,                       JUDGMENT AND FOR LEAVE TO
13                                                      AMEND COMPLAINT
                                     Defendant.
14

15            The Parties, through their undersigned counsel, hereby stipulate to and request one-week
16   extensions of the opposition and reply filing deadlines for Plaintiff’s Rule 59(e) Motion to Alter or
17   Amend Judgment and for Leave to Amend Complaint (the “59(e) Motion”), Dkt. #51, as stated in
18   the below proposed order.
19                      DATED: July 2, 2021
                                                    LANE POWELL PC
20

21
                                                    BY: s/ David M. Schoeggl____________________
22                                                      David M. Schoeggl, WSBA No. 13638
                                                        schoeggld@lanepowell.com
23                                                      Stephania Denton, WSBA No. 21920
                                                        dentons@lanepowell.com
24
                                                        Michael Brown, WSBA No. 49722
25                                                      brownm@lanepowell.com
                                                        Telephone: 206.223.7000
26

27
     STIPULATED MOTION AND ORDER                                           LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
     REGARDING BRIEFING SCHEDULE FOR
                                                                             P.O. BOX 91302
     RESPONSE AND REPLY TO PLAINTIFF’S RULE                       SEATTLE, WASHINGTON 98111-9402
     59(e) MOTION - 1                                                206.223.7000 FAX: 206.223.7107
     CASE NO. 2:21-cv-00048-BJR
     133554.0004/8550575.1
 1                                            CLYDE & CO US LLP
 2                                              Eileen King Bower, Pro Hac Vice
                                                eileen.bower@clydeco.us
 3                                              Alexander Ross, Pro Hac Vice
                                                alexander.ross@clydeco.us
 4
                                              Attorneys for DEFENDANT American Guarantee
 5                                            and Liability Insurance Company
 6

 7                                            JAMESON PEPPLE CANTU PLLC

 8                                            By: s/ Matt T. Adamson______________________
                                                  Matt T. Adamson, WSBA #31731
 9                                                madamson@jpclaw.com
10                                                Telephone: 206.344.5280

11                                            BLANK ROME LLP
                                                 James R. Murray, WSBA #25263
12                                               jmurray@blankrome.com
                                                 Telephone: 202.420.2200
13

14                                            BLANK ROME LLP
                                                 Linda Kornfeld, Pro Hac Vice
15                                               lkornfeld@blankrome.com
                                                 Telephone: 424.239.3400
16
                                              BLANK ROME LLP
17                                               Lisa M. Campisi, Pro Hac Vice
18                                               lcampisi@blankrome.com
                                                 Telephone: 212.885.5000
19
                                              Attorneys for Plaintiff HT-Seattle Owner, LLC
20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER                                    LANE POWELL PC
                                                             1420 FIFTH AVENUE, SUITE 4200
     REGARDING BRIEFING SCHEDULE FOR
                                                                      P.O. BOX 91302
     RESPONSE AND REPLY TO PLAINTIFF’S RULE                SEATTLE, WASHINGTON 98111-9402
     59(e) MOTION - 2                                         206.223.7000 FAX: 206.223.7107
     CASE NO. 2:21-cv-00048-BJR
     133554.0004/8550575.1
 1                                                ORDER
 2            Based on the above stipulation, and being fully advised, the Court hereby GRANTS the
 3   parties’ requested extension. American Guarantee shall file its response to HT’s Rule 59(e) Motion
 4   to Alter or Amend Judgment and for Leave to Amend Complaint (the “59(e) Motion”), Dkt. #51,
 5   no later than July 13, 2021, and HT-Seattle shall file its reply no later than August 3, 2021.
 6

 7            DONE IN OPEN COURT this            day of July, 2021.

 8

 9                                                 _______________________________________
                                                   Hon. Barbara J. Rothstein
10                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER                                           LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
     REGARDING BRIEFING SCHEDULE FOR
                                                                             P.O. BOX 91302
     RESPONSE AND REPLY TO PLAINTIFF’S RULE                       SEATTLE, WASHINGTON 98111-9402
     59(e) MOTION - 3                                                206.223.7000 FAX: 206.223.7107
     CASE NO. 2:21-cv-00048-BJR
     133554.0004/8550575.1
